Citation Nr: 1518890	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  06-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, CA


THE ISSUE

Entitlement to a schedular evaluation in excess of 30 percent for status post cubital tunnel release and revision decompression, ulnar nerve, left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1999 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was eventually transferred to Oakland, California.

In November 2007, the Veteran testified at a Travel Board hearing, and a transcript of this proceeding is of record.  

In January 2008, May 2011, April 2013, and January 2014, the Board remanded the case for additional development.  The agency of original jurisdiction (AOJ) has substantially complied with the remand directives.  Neither the Veteran nor his representative contends otherwise.  

In January 2012 and September 2013 rating decisions, the Appeals Management Center (AMC) granted service connection for left elbow impairment of supination (0%), painful motion in flexion (10%), and scarring (0%).  These decisions were not appealed, as noted in the April 2013 Remand, and will not be considered herein.

The AOJ issued a supplemental statement of the case (SSOC) in September 2014.
Additional VA treatment records were subsequently added to the claims file.  There is no waiver for these records; however, this evidence is not relevant to the issue on appeal.  Thus, a remand for the issuance of another SSOC is not necessary.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The evidence of record reflects that the Veteran's service-connected status post cubital tunnel release and revision decompression, ulnar nerve, left elbow, has been manifested by moderate incomplete paralysis throughout the appeal period; severe incomplete paralysis or complete paralysis of the left ulnar nerve is not shown.


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 percent for status post cubital tunnel release and revision decompression, ulnar nerve, left elbow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

A March 2005 letter complied with VA's duty to notify the Veteran with regards to his increased rating claim.  This letter informed the Veteran of what evidence was required to substantiate an increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  He was told that the evidence must show that his service-connected disability had gotten worse.  A March 2008 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, the September 2014 SSOC readjudicated the increased rating claim after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Moreover, VA has satisfied its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes VA examination reports, VA treatment records, lay statements, and the Veteran's testimony.

This appeal was remanded by the Board in January 2008, May 2011, April 2013, and January 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  Those remands instructed the AOJ to obtain all outstanding treatment records and provide a VA examination.  Despite a request to do so, the Veteran has not supplied VA with a current release for potentially relevant records.  See July 2014 Correspondence.  The duty to assist is not always a one-way street.  The Veteran has an obligation to assist in the adjudication of his claim.  See e.g. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran was afforded numerous VA examinations.  As noted below, the Board finds that these examinations, when considered together, are adequate because they are predicated on consideration of all of the pertinent evidence of record, to include the Veteran's statements, and address the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2011 and April 2013 Remands instructed the AOJ to obtain an additional VA neurological examination.  The Veteran was scheduled for such examination in August 2014, but failed to report.  Neither the Veteran nor his representative has advanced any good cause for the failure to report.  A copy of the VA examination notice letter is not of record; however, there is no indication in the record that the letter was not received.  The address on the examination request is the same as the address on the January 2014 VA Form 21-22.  Moreover, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including mailing notice.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992). 

The Board acknowledges that the April 2013 Remand instructed the AOJ to refer this matter to the Director of the Compensation & Pension Service for consideration of an extraschedular rating.  This was not done.  A remand, however, for additional corrective action is not deemed necessary.  Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, as discussed in greater detail below, the evidence of record, especially in light of the findings of the August 2013 examination, gives no basis for a referral.  Referring the matter to the Director for extraschedular consideration would be a pointless endeavor and a waste of resources and time.  For the above reasons, VA has discharged its duty to assist the Veteran in obtaining an examination.  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). With regard to the evaluation of a service-connected disability involving a joint rated on limitation of motion, the Court has held that consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 is required.   See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the Veteran is right-handed.  Although the Veteran indicated to the September 2012 VA examiner that he was left-handed before sustaining the left elbow injury, this statement conflicts with the other medical evidence of record and the Veteran's testimony.  In fact, when asked if he was right-handed, the Veteran replied "Yeah, I am.  Thank God for that."  See Hearing Transcript at 5.  The weight of the competent and credible evidence establishes his right-handedness.  Thus, ratings for the minor extremity apply.

In March 2004, the RO granted service connection for status post cubital tunnel release and revision decompression, ulnar nerve, left elbow, and assigned a noncompensable evaluation under DC 8516, effective September 20, 2003.  In June 2005, the RO increased the evaluation to 10 percent, effective February 15, 2005.  In September 2011, the RO increased the evaluation to 30 percent, effective February 15, 2005.

Under DC 8516, a 30 percent evaluation is warranted for moderate incomplete paralysis.  A 40 percent evaluation is warranted for severe incomplete paralysis.  A 60 percent evaluation is warranted for complete paralysis with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

In July 2009, the Veteran indicated that he had been drinking in an effort to alleviate his left elbow pain.  He complained of shooting electric pains down his arm into his hand when he flexed his elbow.  An ultrasound was normal, and X-rays showed no significant abnormality.  Strength was 4/5 in the left hand.  There was tenderness to palpation and passive movement.  The elbow appeared swollen, but not red or warm.  

The Veteran was afforded an October 2009 VA examination.  He complained of left elbow soreness, pain, numbness, tingling, and tenderness.  He was able to complete normal activities without difficulty, and denied having flare-ups.  He reportedly was unemployed because of a nonservice-connected disability.  Pain was reported at the extremes of motion.  There was no change following repetitive testing.  In an October 2009 addendum, the examiner noted that the Veteran "has a little bit of decreased sensation over the ulnar nerve left arm."  

Upon VA examination in May 2011, the Veteran reported chronic left elbow pain, stiffness, numbness, tingling, paresthesias, and "some weakness in the intrinsics to the left hand."  He also complained of limited use of the left elbow and limited range of motion.  Specifically, he reportedly was unable to use his left arm with anything physical and did normal daily activity with one hand.  He occasionally used a sling.  Flare-ups occurred with any heavy use of the left arm.  The Veteran lacked 20 degrees of full extension.  There was pain throughout the range of motion in all directions.  Repetitive use caused increased pain, but no other change.  The examiner noted that the Veteran "would have very limited use of the left upper extremity" and "would basically be using 1-arm type work."

In June 2011, the Veteran complained of hourly shooting pain down the left arm, with dull aching and burning pain in the cubital tunnel region.  He also reported numbness at the left forearm that had been present since the 2002 surgery.  He had difficulty picking up heavy objects involving grip, as well as problems opening jars and shaving.  These symptoms had been present for about one year.  There had been poor improvement with gabapentin.  Tinnel's test was positive at the proximal margin of the cubital tunnel region and at Guyon's canal, and negative at the carpal tunnel.  There was mild scissoring of the ulnar sided digits with decreased grip strength.  There was "2 pt with 5mm testing per L T, IF, LF."  Froment's test was negative.  Adductor bulk was appreciated.  The Veteran was able to cross fingers per the left hand.  The diagnosis was chronic ulnar neuropathy with persistent ulnar sided symptoms. 

The Veteran also submitted to a September 2012 VA examination.  He reported that his left arm was "good for about 2 years" after the surgery, but that the pain, numbness, and tingling had worsened in 2005.  Starting in 2010, his left arm easily fatigued and felt weak.  He complained of burning/sharp pain from the elbow to the fourth and fifth digits that he rated 4/10, which increased to 9/10 when he used his left arm.  He also reported occasional sensitivity on the left forearm.  He regularly used a brace at home.  The examiner determined that there was moderate constant and intermittent pain, and severe paresthesias and numbness.  Strength testing was 4/5 in the left elbow, wrist, and grip.  There was atrophy of the forearm, which measured 26.5 cm as compared to 28 cm on the right forearm.  Deep tendon reflex testing was absent on the left bicep and normal on the left tricep and brachioradialis.  Sensory examination was normal on the left shoulder, decreased on the inner/outer forearm, and absent in the hands and fingers.  The Veteran had difficulty touching the fourth or fifth digits.  An EMG was normal.  The examiner concluded that there was moderate incomplete paralysis of the left ulnar nerve.  He noted that the Veteran was "unable to use his LEFT arm (elbow/hand) with anything physical." (Emphasis in original).

An October 2012 VA neurology note shows the Veteran presented with pain of the left elbow.  He reported numbness in the 4th and 5th digits, as well as constant, intense shooting pains from his left elbow.  His left thumb was often numb.  A nerve conduction study was normal.

During a February 2013 mental health consultation, the Veteran reported partial elbow paralysis.

The Veteran submitted to an August 2013 VA examination.  He stated that "this is a really good year."  He related that he had been in physical therapy twice a week for at least the last year and noted that "[t]he changes are amazing, but it still hurts."  He reported constant pain that he rated 4/10, tiredness and achiness of the left arm, and fatigue with overuse.  He stated "everything bothers my left elbow" and that "I don't normally use the left arm that much."  He also stated, however, that his range of motion was "a lot better" and that his muscles had improved.  The Veteran related that he had worked full-time as a real estate agent from 2003 to 2008, but stopped working after being diagnosed with bipolar disorder and severe social phobia.  There was minimal tenderness near the cubital tunnel surgical scar.  Left elbow extension was to 0 degrees with no objective evidence of pain.  There was no decrease in range of motion or any other change after repetitive testing.  Strength testing was normal.  There was no evidence of ankylosis.  No atrophy was noted.  The examiner determined that there was no functional loss of the left elbow and forearm, and that the Veteran could perform both light physical and sedentary employment.

A September 2013 VA physical therapy note shows the Veteran denied dropping things from his hands.  

In September 2013, a VA examiner used the Acceptable Clinical Evidence (ACE) process to provide an opinion as to the severity of the Veteran's service-connected cervical spine disability.  Strength testing of the left elbow was normal.  There was no muscle atrophy.  Reflex testing of the left arm was normal.  Sensory testing of the left arm was normal with respect to the shoulder and inner/outer forearm, and decreased with respect to the hand/fingers (C6-8).  The examiner diagnosed mild left upper extremity paresthesias and numbness.  With respect to the numbness of the left 4th and 5th fingers, the examiner noted that "the degree to which the radicular neuropathy versus the ulnar neuropathy is contributing to the finger numbness cannot be reliably established."  

In October 2013, the Veteran complained of constant numbness in the 4th and 5th digits and an intense shooting pain from the left elbow.  Motor and sensory testing were both normal.  The clinician found no evidence of carpal tunnel syndrome or ulnar neuropathy on the left.

The evidence of record does not reflect that the Veteran's ulnar neuropathy manifested in complete paralysis of the ulnar nerve at any time during the period under review.  The Veteran has not reported any cramping or locking, and no physician has identified a griffin claw deformity.  Indeed, the September 2013 VA examiner specifically ruled this deformity out.  Further, the Veteran has not exhibited loss of finger extension, an inability to spread fingers, or inability to adduct the thumb.  As complete paralysis of the ulnar nerve is not reflected in the record, a 60 percent disability rating under DC 8516 is not warranted in this case.

Having stated as much, there is no question that the Veteran's ulnar neuropathy manifests in incomplete paralysis of the ulnar nerve.  At its core, the issue in this case is whether the Veteran's incomplete paralysis most closely approximates paralysis of moderate severity, warranting the continuation of the current 30 percent rating, or paralysis that is considered severe, warranting a 40 percent rating, at any time during the period under review.  See 38 C.F.R. § 4.7 (2014).  For the reasons discussed immediately below, the Board finds that the Veteran's left ulnar neuropathy manifested in only moderate incomplete paralysis of the ulnar nerve during the entire appeal period. 

There are ample medical reports in the Veteran's physical and electronic record documenting treatment for, or examination of, the Veteran's left elbow.  Indeed, VA examiners have assessed the severity of the Veteran's ulnar neuropathy on numerous occasions since the date he filed his increased rating claim in February 2005.  Pertinent to this appeal, the Veteran has consistently reported symptoms of hand and finger numbness, radiating pain, decreased sensation, decreased grip, and tingling.  While the Board in no way disputes that the Veteran has indeed experienced such debilitating ulnar neuropathy symptoms, the medical evidence supports a finding that only moderate incomplete paralysis of the ulnar nerve has persisted throughout the appeal period.

Treatment records dated throughout the appeal period show occasional complaint for elbow pain, numbness of the fingers and hands, and weakness in grip.  His descriptions of his own symptomatology are consistent with those identified by the examiners and physicians of record throughout the period under review.  As shown above, although it is clear that weakened grip, radiating pain, numbness, decreased sensation and tingling have been identified in the record, at no time have these symptoms been so debilitating in degree that medical professionals have characterized the Veteran's incomplete paralysis as more than "moderate" in severity.  In fact, the September 2012 VA examiner observed that the overall neuropathy disability manifested in only moderate incomplete paralysis, while an October 2013 VA clinician found no evidence of left elbow ulnar neuropathy.

The Board has considered the Veteran's subjective complaints including but not limited to pain, numbness, and weakness.  The Board has also considered his reported functional deficits due to the disability.  The Veteran is competent to report symptoms of his disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to identify the specific level of disability according to the relevant diagnostic codes.  Thus, his opinion is outweighed by the medical evidence of record, which shows that he is not entitled to a higher rating for this disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While it is possible that the Veteran's neurological symptoms may be worse in severity today than they were in 2005, at no point during the appeal period has the evidence demonstrated that the Veteran's ulnar nerve paralysis was "severe" in degree.  As such, under DC 8516, the assignment of a rating greater than 30 percent is not warranted at any time during the period under review on a schedular basis.  See 38 U.S.C.A. 5110 (West 2002); Hart, 21 Vet. App. at 509.

The Board has considered whether higher ratings could be assigned for limitation of motion of the ring and little fingers; however, DC 5230 does not provide compensable ratings for limitation of motion of these fingers.  38 C.F.R. 
§ 4.71a.  Similarly, there is no medical evidence showing compensable limitation of extension or any joint impairment of the left forearm.  See 38 C.F.R. § 4.71a, DCs 5207 - 5209.

The Board has also considered whether referral for an extraschedular rating is appropriate.  As noted above, the Veteran's ulnar neuropathy primarily involves moderate incomplete paralysis of the ulnar nerve, marked by decreased sensation, numbness, weakness, tingling, and pain.  Such impairment is specifically contemplated by the rating criteria under 38 C.F.R. § 4.124a, DC 8516.  Although the September 2012 VA examiner noted atrophy of the forearm, the August and September 2013 VA examiners found no evidence of such.  The Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board finds that that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, a total disability rating based on individual unemployability (TDIU) is not before the Board.  The Board notes that the RO denied entitlement to TDIU in a September 2013 rating decision.  The Veteran does not contend, nor does the evidence show, that he is unemployable as a result of his left ulnar nerve disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges the September 2012 VA examiner's finding that the left elbow neuropathy impacts the Veteran's ability to work based on his report that he "can't use his LEFT arm that much, 90% of the time" due to constant pain, numbness, and tingling.  (Emphasis in original).  However, the most recent left elbow examiner in August 2013 specifically found no functional loss.  While the Veteran's testimony indicates that his left elbow disability affects his ability to perform his duties at work, he has not reported any lost time from work.  In fact, the Veteran has reported on more than one occasion that he is unemployed due to a nonservice-connected psychiatric disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 
(Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

 
ORDER

Entitlement to a schedular evaluation in excess of 30 percent for status post cubital tunnel release and revision decompression, ulnar nerve, left elbow, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


